


Exhibit 10.3
RAMBUS INC.
2015 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
Unless otherwise defined herein, the terms defined in the 2015 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Restricted Stock
Unit Agreement including Exhibit A, which includes the special provisions for
Participant’s country of residence, if any (collectively, the “Agreement”).


I.
NOTICE OF RESTRICTED STOCK UNIT GRANT



Name of Participant: [_____________]
Participant has been granted the right to receive Restricted Stock Units,
subject to the terms and conditions of the Plan and the Agreement as follows:
Grant Number                    [_____________]
Date of Grant                    [_____________]
Vesting Commencement Date            [_____________]
Total Number of Restricted Stock Units    [_____________]
Vesting Schedule:
(1)    The Restricted Stock Units will vest as follows:
[_____________]
(2)    In the event Participant ceases to be a Service Provider for any or no
reason before Participant vests in the Restricted Stock Unit, the Restricted
Stock Unit and Participant’s right to acquire any Shares hereunder will
immediately terminate.




II.
AGREEMENT



A.Grant.
    
The Company hereby grants to Participant under the Plan an Award of Restricted
Stock Units, subject to all of the terms and conditions in the Plan, the Notice
of Grant, and this Agreement.


B.Company’s Obligation to Pay.


Each Restricted Stock Unit represents the right to receive a Share on the date
it vests. Unless and until the Restricted Stock Units will have vested in the
manner set forth in Section C, Participant will have no right to payment of any
such Restricted Stock Units. Prior to actual payment of any vested Restricted
Stock Units, such Restricted Stock Unit will represent an unsecured obligation
of the Company, payable (if at all) only from the general assets of the Company.






--------------------------------------------------------------------------------




C.Vesting Schedule.


Subject to Section D, the Restricted Stock Units awarded by this Agreement will
vest in Participant according to the vesting schedule set forth on the attached
Notice of Grant, subject to Participant continuing to be a Service Provider
through each such date.


D.Forfeiture upon Termination of Status as a Service Provider.


Notwithstanding any contrary provision of this Agreement, if Participant ceases
to be a Service Provider for any or no reason, the then-unvested Restricted
Stock Units awarded by this Agreement will thereupon be forfeited at no cost to
the Company and Participant will have no further rights thereunder. The date on
which Participant ceases to be a Service Provider shall not be extended by any
notice of termination period or non-working garden leave established under the
local law (including, but not limited to statutory law, regulatory law, and/or
common law) in the jurisdiction in which Participant resides or under the terms
of Participant’s employment agreement, if any; such date will be considered the
last date Participant is providing active services. The Administrator shall have
the exclusive discretion to determine when Participant is no longer actively
providing services for purposes of his or her Award (including whether
Participant may still be considered to be providing services while on an
approved leave of absence).


E. Payment after Vesting.


Any Restricted Stock Units that vest in accordance with Section C will be paid
to Participant (or, in the event of Participant’s death, to his or her estate
(or legal representative for Participants outside of the U.S.)) in whole Shares,
subject to Participant satisfying any applicable Tax-Related Items withholding
obligations (as defined in Section G below).


F.     Payments after Death.


Any distribution or delivery to be made to Participant under this Agreement
will, if Participant is then deceased, be made to Participant’s designated
beneficiary, or if no beneficiary (or legal representative for Participants
outside of the U.S.) survives Participant, the administrator, executor or legal
representative of Participant’s estate. Any such transferee must furnish the
Company with (a) written notice of his or her status as transferee, and
(b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.


G.Withholding of Taxes.


1.Participant acknowledges that, regardless of any action taken by the Company
or, if different, Participant’s employer (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax related items related to Participant’s
participation in the Plan and legally applicable to Participant (“Tax-Related
Items”), is and remains Participant’s responsibility and may exceed the amount
actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Stock Units, including, but not limited to, the
grant, vesting or settlement of the Restricted Stock Units, the subsequent sale
of Shares acquired pursuant to settlement and the receipt of any dividends; and
(ii) do not commit to and are under no obligation to structure the terms of the
Award or any aspect of the Restricted Stock Units to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if Participant is subject to Tax-Related Items in more than one
jurisdiction, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required




--------------------------------------------------------------------------------




to withhold or account for Tax-Related Items in more than one jurisdiction.


2.Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company or its respective agents to satisfy the
obligations with regard to all Tax-Related Items by withholding in Shares to be
issued upon settlement of the Restricted Stock Units. In the event that such
withholding in Shares is problematic under the applicable tax or securities laws
or has materially adverse accounting consequences, by Participant’s acceptance
of the Restricted Stock Units, he or she authorizes and directs the Company and
any brokerage firm determined acceptable to the Company to sell on Participant’s
behalf a whole number of Shares from those Shares issuable to Participant as the
Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the obligation for Tax-Related Items.


3.Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, Participant will be deemed to have been issued the full number of
Shares subject to the vested Restricted Stock Unit, notwithstanding that a
number of the Shares are held back solely for the purpose of paying the
Tax-Related Items.


4.Participant agrees to pay the Company, including through withholding from
Participant’s wages or other cash compensation paid to Participant by the
Company and/or the Employer, any amount of Tax-Related Items that the Company or
the Employer may be required to withhold or account for as a result of
Participant’s participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Shares or
the proceeds from the sales of the Shares, if Participant fails to comply with
his or her obligations in connection with the Tax-Related Items.


H.Nature of Grant. In accepting the Award, Participant acknowledges, understands
and agrees that:


1.the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;


2.the grant of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future Awards, or benefits in
lieu of Restricted Stock Units, even if Restricted Stock Units have been granted
in the past;


3.all decisions with respect to the future Awards or other grants, if any, will
be at the sole discretion of the Company;


4.the Award grant and Participant’s participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or service
contract with the Company, the Employer or any Subsidiary or affiliate of the
Company;


5.Participant is voluntarily participating in the Plan;






--------------------------------------------------------------------------------




6.the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of same are not intended to replace any pension
rights or compensation;


7.the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;


8.the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


9.no claim or entitlement to compensation or damages shall arise from forfeiture
of the Restricted Stock Units resulting from Participant ceasing to provide
employment or other services to the Company or the Employer (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
law in the jurisdiction where Participant is employed or the terms of his or her
employment agreement, if any), and in consideration of the grant of the
Restricted Stock Units to which Participant is otherwise not entitled, he or she
irrevocably agrees never to institute any claim against the Company, any of its
Subsidiaries or affiliates or the Employer, waives his or her ability, if any,
to bring any such claim, and releases the Company, its Subsidiaries and
affiliates and the Employer from any such claim; if notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;


10.unless otherwise provided in the Plan or by the Company in its discretion,
the Award and the benefits evidenced by this Agreement do not create any
entitlement to have the Restricted Stock Units or any such benefits transferred
to, or assumed by, another company not to be exchanged, cashed out or
substituted for, in connection with any Change in Control or other corporate
transaction affecting the Shares of the Company; and


11.the following provisions apply if Participant is providing services outside
the United States:


(a)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any purpose;


(b)Participant acknowledges and agrees that neither the Company, the Employer
nor any Subsidiary or affiliate of the Company shall be liable for any foreign
exchange rate fluctuation between Participant’s local currency and the United
States Dollar that may affect the value of the Restricted Stock Units or of any
amounts due to Participant pursuant to the settlement of the Restricted Stock
Units or the subsequent sale of any Shares acquired upon settlement;


12.the Restricted Stock Units and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.


I.     No Advice Regarding Grant.


The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan, or Participant’s acquisition or sale of the underlying Shares. Participant
is hereby advised to consult with his or her own personal tax,




--------------------------------------------------------------------------------




legal and financial advisors regarding Participant’s participation in the Plan
before taking any action related to the Plan.


J.    Data Privacy Notice and Consent.
1.Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other Award of Restricted Stock Units
materials by and among, as applicable, the Employer, the Company and its
Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.


2.Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted Stock
Unit or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).


3.Participant understands that Data will be transferred to E*Trade Financial,
Inc. or to any other third party assisting in the implementation, administration
and management of the Plan. Participant understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country. Participant understands that if
Participant resides outside the United States, Participant may request a list
with the names and addresses of any potential recipients of the Data by
contacting Participant’s local human resources representative. Participant
authorizes the Company, E*Trade Financial, Inc. and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if Participant resides outside the United
States, Participant may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing Participant’s local human resources representative.
Further, Participant understands, however, that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, Participant’s
employment status or service and career with the Employer will not be adversely
affected; the only adverse consequence of refusing or withdrawing Participant’s
consent is that the Company would not be able to grant Participant Restricted
Stock Units or other equity awards or administer or maintain such awards.
Therefore, Participant understands that refusing or withdrawing his or her
consent may affect his or her ability to participate in the Plan. For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact
Participant’s local human resources representative.


J.     Rights as Stockholder.


Neither Participant nor any person claiming under or through Participant will
have any of the rights or privileges of a stockholder of the Company in respect
of any Shares deliverable hereunder,




--------------------------------------------------------------------------------




unless and until certificates representing such Shares will have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to Participant.


K.No Effect on Service.


Participant acknowledges and agrees that the vesting of the Restricted Stock
Units pursuant to Section C hereof is earned only by Participant continuing to
be a Service Provider through the applicable vesting dates (and not through the
act of being hired or acquiring Shares hereunder). Participant further
acknowledges and agrees that this Agreement, the transactions contemplated
hereunder and the vesting schedule set forth herein do not constitute an express
or implied promise of Participant continuing to be a Service Provider for the
vesting period, for any period, or at all, and will not interfere with
Participant’s right or the right of the Company (or the Parent or Subsidiary
employing or retaining Participant) to terminate Participant’s status as a
Service Provider at any time, with or without cause.


L. Address for Notices.


Any notice to be given to the Company under the terms of this Agreement will be
addressed to the Company at Rambus Inc., 1050 Enterprise Way, Suite 700,
Sunnyvale, CA 94089, or at such other address as the Company may hereafter
designate in writing.


M.Grant is Not Transferable.


Except to the limited extent provided in Section F, this grant and the rights
and privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
grant, or any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, this grant and the rights
and privileges conferred hereby immediately will become null and void.


N.Binding Agreement.


Subject to the limitation on the transferability of this grant contained herein,
this Agreement will be binding upon and inure to the benefit of the heirs,
legatees, legal representatives, successors and assigns of the parties hereto.


O.Compliance with Law.


Notwithstanding any other provision of the Plan or this Agreement, unless there
is an available exemption from any registration, qualification or other legal
requirement applicable to the Shares, the Company shall not be required to
deliver any Shares issuable upon settlement of the Restricted Stock Units prior
to the completion of any registration or qualification of the Shares under any
local, state, federal or foreign securities or exchange control law or under
rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
of any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any local, state, federal or foreign governmental agency,
which registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. Participant understands that the
Company is under no obligation to register or qualify the shares with the SEC or
any state or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the Shares. Further,
Participant agrees that the Company shall have unilateral authority to amend the
Plan and the Agreement without Participant’s consent to the extent necessary to
comply with securities or other laws applicable to issuance of Shares.




--------------------------------------------------------------------------------






P.     Plan Governs.


This Agreement is subject to all terms and provisions of the Plan. In the event
of a conflict between one or more provisions of this Agreement and one or more
provisions of the Plan, the provisions of the Plan will govern.


Q.Administrator Authority.


The Administrator will have the power to interpret the Plan and this Agreement
and to adopt such rules for the administration, interpretation and application
of the Plan as are consistent therewith and to interpret or revoke any such
rules (including, but not limited to, the determination of whether or not any
Restricted Stock Units have vested). All actions taken and all interpretations
and determinations made by the Administrator in good faith will be final and
binding upon Participant, the Company and all other interested persons. No
member of the Administrator will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.


R.Electronic Delivery and Acceptance.


The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. Participant
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.


S.Captions.


Captions provided herein are for convenience only and are not to serve as a
basis for interpretation or construction of this Agreement.


T.Agreement Severable.


In the event that any provision in this Agreement will be held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on the remaining
provisions of this Agreement.


U.Modifications to the Agreement.


This Agreement constitutes the entire understanding of the parties on the
subjects covered. Participant expressly warrants that he or she is not accepting
this Agreement in reliance on any promises, representations, or inducements
other than those contained herein. Modifications to this Agreement or the Plan
can be made only in an express written contract executed by a duly authorized
officer of the Company. Notwithstanding anything to the contrary in the Plan or
this Agreement, the Company reserves the right to revise this Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A of the Code in connection to this Award
of Restricted Stock Units.


V. Governing Law and Venue.


The Award grant and the provisions of this Agreement shall be governed by, and
subject




--------------------------------------------------------------------------------




to, the laws of the State of Delaware, without regard to the conflict of law
provisions. For purposes of any action, lawsuit or other proceedings brought to
enforce this Agreement, relating to it, or arising from it, the parties hereby
submit to and consent to the sole and exclusive jurisdiction of the courts of
Santa Clara County, California, or the federal courts for the United States for
the Northern District of California, and no other courts, where this Award of
Restricted Stock Units is made and/or to be performed.


W.Language.


If Participant has received this Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.


X.Exhibit A.


Notwithstanding any provisions in this Agreement, the Award grant shall be
subject to any special terms and conditions set forth in Exhibit A of this
Agreement for Participant’s country. Moreover, if Participant relocates to one
of the countries included in Exhibit A, the special terms and conditions for
such country will apply to Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. Exhibit A constitutes part of this Agreement.


Y. Imposition of Other Requirements.


The Company reserves the right to impose other requirements on Participant’s
participation in the Plan, on the Award and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


Z. Waiver.


Participant acknowledges that a waiver by the Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by Participant of
any other Participant.
3.    By Participant’s electronic signature and the electronic signature of the
Company’s representative below, Participant and the Company agree that this
Award is granted under and governed by the terms and conditions of the Plan and
the Agreement, both of which are made a part of this document.
RAMBUS INC.
        
_____________________________________
By


_____________________________________
Title










--------------------------------------------------------------------------------




* * * * *


By clicking on the “Accept” button, Participant agrees to accept the Award
granted to Participant by Rambus Inc., and agrees to be bound by the terms of
the Restricted Stock Unit Agreement governing the Award and the Rambus Inc. 2015
Equity Incentive Plan. When clicking the “Accept” button, that will act as
Participant’s electronic signature to this Agreement and will result in a
contract between Participant and the Company with respect to this Award.








--------------------------------------------------------------------------------






Exhibit A


FOR NON-U.S. PARTICIPANTS
RAMBUS INC.
2015 EQUITY INCENTIVE PLAN


Restricted STOCK UNIT AGREEMENT


This Exhibit A includes additional terms and conditions that govern the Award of
Restricted Stock Units to Participant if he or she resides in one of the
countries listed herein. This Exhibit A forms part of the Agreement. Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Agreement and the Plan.


This Exhibit A also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to Participant’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of May 2015.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Participant not rely on the information noted herein as
the only source of information relating to the consequences of Participant’s
participation in the Plan because the information may be out of date at the time
Participant vests in the Restricted Stock Units or sell the Shares acquired
under the Plan.


In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of any particular result. Accordingly,
Participant is advised to seek appropriate professional advice as to how the
relevant laws in Participant’s country may apply to Participant’s situation.


Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently residing or transfers employment after the
grant date, the information contained herein may not be applicable to
Participant.


* * * * *








--------------------------------------------------------------------------------






RAMBUS INC.
2015 EQUITY INCENTIVE PLAN
Restricted STOCK UNIT AGREEMENT
additional terms for participants in


ALL COUNTRIES




Insider Trading Restrictions/Market Abuse Laws.  Participant acknowledges that,
depending on Participant's country of residence, Participant may be subject to
insider trading restrictions and/or market abuse laws, which may affect
Participant's ability to acquire or sell Shares or rights to Shares (e.g.,
Restricted Stock Units) under the Plan during such times as Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in Participant's country).  Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy.  Participant
acknowledge that it is Participant's responsibility to comply with any
applicable restrictions, and Participant is advised to speak to Participant's
personal advisor on this matter.






--------------------------------------------------------------------------------






RAMBUS INC.
2015 EQUITY INCENTIVE PLAN
Restricted STOCK UNIT AGREEMENT
additional terms for participants in


CANADA


Terms and Conditions


Payment after Vesting. The following provision supplements the “Payment after
Vesting” section of the Agreement:


The discretion to settle the Restricted Stock Units in cash as described in
Section 8 of the Plan is not applicable to Restricted Stock Units granted to
Participants in Canada.


The following provisions apply if Participant is in Quebec:


Consent to Receive Information in English. The parties acknowledge that it is
their express wish that the Agreement, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.


Les parties reconnaissent avoir expressement souhaité que la convention
[“Agreement”], ainsi que tous les documents, avis et procédures judiciaries,
éxecutés, donnés ou intentés en vertu de, ou lié, directement ou indirectement à
la présente convention, soient rédigés en langue anglaise.


Data Privacy Notice and Consent. The following provision supplements the “Data
Privacy Notice and Consent” section of the Agreement:


Participant hereby authorizes the Company and the Company’s representatives to
discuss and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. Participant
further authorizes the Company, the Employer, any Subsidiary or affiliate and
the Company’s designated broker/third party administrator for the Plan (or such
other stock plan service provider that may be selected by the Company to assist
with the implementation, administration and management of the Plan) to disclose
and discuss such information with their advisors. Participant also authorizes
the Company, the Employer and/or any Subsidiary or affiliate to record such
information and to keep such information in Participant’s employment file.


Notifications


Securities Law Notification. Participant is permitted to sell Shares acquired
through the Plan through the designated broker appointed under the Plan, if any
(or any other broker acceptable to the Company), provided the resale of Shares
acquired under the Plan takes place outside of Canada through the facilities of
a stock exchange on which the Shares are listed. The Shares are currently listed
on the Nasdaq Global Select Market.


Foreign Asset / Account Reporting Notification. Foreign property, including
Shares and rights to receive Shares (e.g., Restricted Stock Units), must be
reported annually on a Form T1135 (Foreign Income Verification Statement) if the
total cost of the foreign property exceeds CAD 100,000 at any time during the
year. Thus, Restricted Stock Units must be reported - generally at a nil cost -
if the CAD 100,000 cost threshold is exceeded because of other foreign property.
When Shares are acquired, their cost generally is the adjusted cost base (“ACB”)
of the Shares. The ACB would ordinarily equal the fair market value of the
Shares at the




--------------------------------------------------------------------------------




time of acquisition, but if other Shares are also owned, this ACB may have to be
averaged with the ACB of the other Shares.






--------------------------------------------------------------------------------






RAMBUS INC.
2015 EQUITY INCENTIVE PLAN
Restricted STOCK UNIT AGREEMENT
additional terms for participants in


FRANCE


Terms and Conditions


Language Consent. By accepting the Award grant, Participant confirms having read
and understood the Plan and Agreement which were provided in the English
language. Participant accepts the terms of those documents accordingly.


Consentement Relatif à la Langue Utilisée. En acceptant l’attribution, le
Participant confirme avoir lu et compris le Plan et le Contrat, qui ont été
communiqués en langue anglaise. Le Participant accepte les termes de ces
documents en connaissance de cause.


Notifications


Foreign Asset / Account Reporting Notification. If Participant holds Shares
outside of France or maintains a foreign bank account, Participant is required
to report such to the French tax authorities when filing his or her annual tax
return. Severe penalties may applicable for any failure to comply with this
reporting obligation.










--------------------------------------------------------------------------------






RAMBUS INC.
2015 EQUITY INCENTIVE PLAN
Restricted STOCK UNIT AGREEMENT
additional terms for participants in


INDIA


Notifications


Exchange Control Notification. Participant understands that if resident in
India, he or she must repatriate the proceeds from the sale of Shares acquired
under the Plan while Participant was resident in India to India within 90 days
of receipt. Participant must also obtain a foreign inward remittance certificate
(“FIRC”) from the bank where Participant deposits the foreign currency and must
maintain the FIRC as evidence of the repatriation of funds in the event the
Reserve Bank of India or the Employer requests proof of repatriation.


Foreign Asset / Account Reporting Notification. Participant is required to
declare foreign bank accounts and any foreign financial assets (including Shares
held outside India and possibly including Restricted Stock Units) in
Participant's annual tax return. Participant is responsible for complying with
this reporting obligation and is advised to confer with his or her personal
legal advisor in this regard.






--------------------------------------------------------------------------------






RAMBUS INC.
2015 EQUITY INCENTIVE PLAN
Restricted STOCK UNIT AGREEMENT
additional terms for participants in


JAPAN


Notifications


Exchange Control Notification.  If Participant acquires Shares valued at more
than ¥100,000,000 in a single transaction, Participant must file a Securities
Acquisition Report with the Ministry of Finance through the Bank of Japan within
20 days of the purchase of Shares.


Foreign Asset / Account Reporting Notification. Participant is required to
report details of any assets held outside of Japan as of December 31, including
Shares acquired under the Plan, to the extent such assets have a total net fair
market value exceeding ¥50,000,000. Such report will be due by March 15 each
year. Participant is responsible for complying with this reporting obligation
and is advised to consult with his or her personal tax advisor in this regard.






--------------------------------------------------------------------------------






RAMBUS INC.
2015 EQUITY INCENTIVE PLAN
Restricted STOCK UNIT AGREEMENT
additional terms for participants in


KOREA


Notifications


Exchange Control Notification.  If the Participant receives US$500,000 or more
from the sale of Shares in a single transaction, Korean exchange control laws
require the Participant to repatriate the proceeds to Korea within 18 months of
the sale.


Foreign Asset / Account Reporting Notification.  Korean residents must declare
all foreign financial accounts (e.g., non-Korean bank accounts, brokerage
accounts, etc.) based in foreign countries that have not entered into an
“inter-governmental agreement for automatic exchange of tax information” with
Korea to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency).  Participant should consult with his or her
personal tax advisor for additional information about this reporting obligation,
including whether or not there is an applicable inter-governmental agreement
between Korea and the U.S. (or any other country where Participant may hold any
Shares or cash acquired in connection with the Plan).






--------------------------------------------------------------------------------






RAMBUS INC.
2015 EQUITY INCENTIVE PLAN
Restricted STOCK UNIT AGREEMENT
additional terms for participants in


TAIWAN


Notifications


Exchange Control Notification. Participant may remit and acquire foreign
currency (including proceeds from the sale of Shares) up to US$5,000,000 per
year without justification.


If the transaction amount is TWD500,000 or more in a single transaction,
Participant must submit a Foreign Exchange Transaction Form. If the transaction
amount is US$500,000 or more in a single transaction, Participant must also
provide supporting documentation to the satisfaction of the bank involved in the
transaction. Participant should consult his or her personal legal advisor prior
to taking any action with respect to remittance of proceeds from the sale of
Shares into or out of Taiwan, as Participant is responsible for complying with
all exchange control laws in Taiwan.




* * * * *








